Citation Nr: 1333822	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  07-35 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's bilateral sensorineural hearing loss disability for the period prior to June 1, 2009.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's bilateral sensorineural hearing loss disability for the period on and after June 1, 2009.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active military service from October 1960 to October 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In June 2011 and April 2012, the Board remanded this matter for additional development.  

The Board notes that it has reviewed the Veteran's entire claims file, to include documents of record in his virtual VA folder.  No new and relevant evidence has been included in the claims file since the most recent Supplemental Statement of the Case (SSOC) dated in February 2013.  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85, 4.86 (2013).

In its June 2011 and April 2012 remands, the Board requested that an audiogram - associated with a June 30, 2004 VA audiological consultation - be included in the claims file.  That audiogram is now part of the record.  

The June 30, 2004 audiogram and the associated report clearly detail puretone thresholds in the four relevant frequencies (1000 to 4000 Hertz).  However, it is not clear whether the audiogram and report contain the other information necessary to accurately rate the Veteran under 38 C.F.R. §§ 4.85, 4.86 - i.e., speech discrimination scores resulting from a controlled speech discrimination test (Maryland CNC).  The June 30, 2004 audiogram contains no information regarding whether a Maryland CNC test was conducted.  On the associated report, the examiner noted, "both ears - Good (80%) word recognition ability[.]"  Additional development should be conducted to determine whether the noted "word recognition ability" was a result of Maryland CNC testing.  Speech discrimination scores, along with puretone thresholds, are necessary to accurately rate the Veteran's service-connected hearing loss.   

A review of the claims file reveals that, pursuant to the April 2012 remand, additional VA medical records were made part of the record.  Since the claims file is being returned it should also be updated to include recent VA treatment records dating from February 22, 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA medical records pertaining to the Veteran dating from February 22, 2013.    

2.  Request information from the Mobile, Alabama VA Outpatient Clinic (Mobile OPC) regarding whether the Maryland CNC test was used in the June 30, 2004 audiology testing (which indicated speech recognition scores of 80% bilaterally).  

3.  After ensuring the above development is completed and undertaking any additional development that is warranted, the RO should readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a SSOC and be afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


